EXHIBIT 10.125

 

 

 

PERFORMANCE SHARES GRANT AGREEMENT

THIS PERFORMANCE SHARES GRANT AGREEMENT (this “Agreement”) is made effective as
of the ____ day of ___________, 20___, between Dollar Thrifty Automotive Group,
Inc., a Delaware corporation (“Company”) and «Name» (the “Employee”).

RECITALS:

A.           The Company’s Amended and Restated Long-Term Incentive Plan and
Director Equity Plan (as amended and restated effective March 23, 2005) and
adopted by the Company’s shareholders on May 20, 2005 (as amended through and
including the date hereof, the “Plan”) provides for the grant, based on
performance, of Performance Shares to certain eligible employees of the Company
or its Subsidiaries and others pursuant to the terms of the Plan and this
Agreement.

B.           The Board, pursuant to the Plan, encourages eligible employees to
achieve the Management Objectives established by the Human Resources and
Compensation Committee of the Board (the “Committee”).

C.           The Committee adopted the Management Objectives set forth below for
the Performance Period (as defined below) on _______________.

NOW THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, the parties hereby agree as follows:

1.

               Defined Terms. Defined terms used in this Agreement shall have
the same meaning as those terms defined and used in the Plan, unless otherwise
indicated in this Agreement.

2.

               Grant of Performance Shares. The Company grants «Shares»
Performance Shares to the Employee as of __________________ for the three-year
performance period from _________________ to _________________ (the “Performance
Period”), subject to the restrictions set forth herein. Unless otherwise
provided herein, the Performance Shares shall be earned at the end of the
Performance Period.

3.

               Adjustments and Awards. The grant of Performance Shares in
Section 2 above is a target grant. The maximum award the Employee shall be
eligible to earn shall be 200% of the Performance Shares. Unless otherwise
provided herein, payment shall be made in the form of Common Shares following
the completion of the Performance Period. The number of Performance Shares
eligible to be earned based on the achievement of the Management Objectives set
forth below shall be determined in accordance with this Section 3.

 

(a)

               The Performance Shares granted shall be adjusted for the
Performance Period based on the following Management Objectives: (i) the
Company’s Total Shareholder Return (“TSR”) performance against companies listed
in the Russell 2000, (ii) _________ non-airport revenue, (iii) _________ market
share at the top 100 U.S. airports, (iv) providing consistent customer service
as measured by a Customer Dissatisfaction Index (“CDI”) metric, and (v)
increasing customer retention as measured by the Customer Retention Index
(“CRI”) metric. The Management Objectives shall be calculated as follows:





 

(i)

               The TSR award shall be determined by the Company’s TSR results
versus the companies that are currently listed and remain in the Russell 2000
index during the Performance Period. The TSR for each company will be calculated
by using the average stock price for the trading days in _________________ plus
any dividends that have been paid during the Performance Period and then
dividing by the average stock price for the trading days in _________________.
Only companies that are included in the Russell 2000 at the beginning of the
Performance Period and at the end of the Performance Period will be used for
this calculation.

The Performance Shares earned will be determined according to the payout
schedule below and where the Company falls in the range with the Russell 2000
companies:

 

Threshold

 

Target

 

Maximum

Percentile

___th

___th

___th

____th

___th

Common Shares Earned
(% of Target)

____%

____%

____%

____%

____%

                

Should the TSR performance equal the ____th percentile or less, resulting in
___% of target on the TSR component, then the payout will be ____% of target.
See Section 3(b) for final determination of payout.

 

(ii)

               The Non-Airport revenue ________ award shall be determined by
revenue ________ as set in the five year business plan pertaining to the
Performance Period. Non-Airport revenue for _____ totaled $_______ million.
Target goal is achieving $______ million _______ for the Performance Period to
$________ million.

The Performance Shares earned will be determined according to the payout
schedule below:

 

Threshold

 

Target

 

Maximum

Revenue Growth %

___% BP

___% BP

____% BP

____% BP

____% BP

Revenue Growth $

$____

$______

$_____

$_____

$_____

Common Shares Earned
(% of Target)

___%

____%

____%

____%

____%

 

 

(iii)

               The market share goal is to ________ market share at the top 100
U.S. airports at the _______ level of _____%. For the Performance Period, the
____ year is based on a measurement year starting _____________ and ending
_____________. The _____ year will be based on a measurement year starting
______________ and ending __________________. The on-airport market share data
used will be information collected from the top 100 U.S. airports and will be
the cumulative revenues of the Dollar “brand” and the Thrifty “brand” compared
to the total revenues at these airports during these periods.

 

-2-





The Performance Shares earned hereunder will be calculated as follows:

 

Threshold

 

Target

 

Maximum

Annual Growth

___%

____%

____%

___%

___%

Market Share Target

____%

____%

____%

____%

____%

Common Shares Earned
(% of Target)

___%

___%

____%

___%

____%

 

 

(iv)

               The CDI goal is to provide consistent service delivery to our
customers. The target is to achieve a CDI rating of no more than ____ in ____
calendar months during the Performance Period. This will be measured using the
CDI metric that is measured as customer complaints per ________ rental
transactions. The CDI achievement will be determined by the number of months
with a _____ rating or less.

The Performance Shares earned hereunder will be determined according to the
payout schedule below:

 

Threshold

 

Target

 

Maximum

3 Year Measurement

___%

____%

____%

____%

_____%

Months with CDI rating of ____ or less

 

____

 

____

 

_____

 

____

 

____

Common Shares Earned

(% of Target)

 

____%

 

____%

 

____%

 

____%

 

____%

                

 

(v)

               The CRI goal is to increase the number of customers by ____% that
are “very likely” to rent from the Company again. The base year is ______ that
had a CRI of __________% and the target is to increase CRI to _______%.

The Performance Shares earned hereunder will be determined according to the
payout schedule below:

 

Threshold

 

Target

 

Maximum

CRI %

____%

____%

____%

____%

____%

Common Shares Earned

(% of Target)

 

___%

 

____%

 

____%

 

____%

 

____%

                 

 

 

-3-



 

(b)

               Should the TSR calculation result in a payout of ____%, then the
payout of this plan for all metrics will be ____%. Should the TSR calculation
result in a payout of greater than ____%, then the five award percentages
computed in Sections 3(a)(i), 3(a)(ii), 3(a)(iii), 3(a)(iv) and 3(a)(v) above
will be added together to form the final adjustment factor. All calculations
above will be interpolated should the actual result fall between percentage
points. Results may be rounded to the nearest whole number as deemed appropriate
by the Committee. This factor will then be applied to the grant of Performance
Shares to arrive at the actual number of Common Shares that shall be issued.
Sample calculations are presented in Attachment A as examples of the application
of this Section 3.

4.

               Payment and Vesting. The number of Common Shares to be issued
hereunder, based on the adjustment provisions set forth in Section 3 above,
shall vest immediately and become issuable upon certification and approval by
the Committee following completion of the Performance Period, except in cases of
termination of employment under which issuance is described below. Prior to
vesting of the grant, the Performance Shares shall be subject to forfeiture as
set forth in this Agreement.

5.

               Termination of Employment.

 

(a)

               Involuntary Without Cause. Upon the involuntary termination of
the Employee from the employ of the Company or its Subsidiaries without Cause
prior to the completion of the Performance Period, the target Performance Shares
will be prorated based on the current accounting accrual rate at the time of the
termination, and Common Shares (based on such prorated Performance Shares) shall
be issued following completion of the Performance Period upon approval by the
Committee. The Performance Shares shall be prorated (rounded up to the nearest
whole Performance Share) based on the number of days that the Employee remained
in the continuous employ of the Company or one of its Subsidiaries from
_________________ through the date of such involuntary termination. The
remaining Performance Shares shall be forfeited. Payment date for these shares
shall not be later than March 15 of the year following termination. For purposes
of this Agreement, “Cause” shall have the same meaning as “Termination for
Cause” set forth in Section 2(j)(v) of the Plan.

 

(b)

               Involuntary With Cause. Upon the involuntary termination of the
Employee from the employ of the Company or its Subsidiaries with Cause prior to
the completion of the Performance Period, the Employee shall forfeit all
Performance Shares.

 

(c)

               Involuntary Due to Reduction in Force. Upon the involuntary
termination of the Employee from the employ of the Company or its Subsidiaries
due to a “reduction in force,” as determined by the Company at the time of such
involuntary termination prior to the completion of the Performance Period, the
target Performance Shares will be prorated based on the current accounting
accrual rate at the time of the termination, and Common Shares (based on such
prorated Performance Shares) shall be issued following completion of the
Performance Period upon approval by the Committee. The Performance Shares shall
be

 

-4-



prorated (rounded up to the nearest whole Performance Share) based on the number
of days that the Employee remained in the continuous employ of the Company or
one of its Subsidiaries from _______________ through the date of the Employee’s
termination pursuant to such reduction in force. The Employee shall forfeit the
remaining Performance Shares. Payment date for these shares shall not be later
than March 15 of the year following termination.

 

(d)

               Voluntary. Upon the voluntary termination (except for Retirement,
as hereinafter defined) by the Employee from the employ of the Company or its
Subsidiaries prior to the completion of the Performance Period, the Employee
shall forfeit all Performance Shares.

 

(e)

          Retirement. Upon Retirement of the Employee prior to the completion of
the Performance Period, the target Performance Shares will be prorated based on
the current accounting accrual rate at the time of the retirement, and Common
Shares (based on such prorated Performance Shares) shall be issued following
completion of the Performance Period upon approval by the Committee. The
Performance Shares shall be prorated (rounded up to the nearest whole
Performance Share) based on the number of days that the Employee remained in the
continuous employ of the Company or one of its Subsidiaries from
________________ through the date of such Retirement. The Employee shall forfeit
the remaining Performance Shares. Payment date for these shares shall not be
later than March 15 of the year following termination. As used herein, the
Employee shall be eligible for “Retirement” at the date upon which the Employee
(i) has reached the age of sixty-one (61) years or older and has performed five
(5) or more years of service for the Company or its Subsidiaries, or (ii) has
performed twenty (20) or more years of service for the Company or its
Subsidiaries.

 

(f)

               Disability. Upon the termination of the Employee from the employ
of the Company or its Subsidiaries on account of the Employee’s Disability prior
to the completion of the Performance Period, the target Performance Shares will
be prorated based on the current accounting accrual rate at the time of the
Disability, and Common Shares (based on such prorated Performance Shares) shall
be issued following completion of the Performance Period upon approval by the
Committee. The Performance Shares shall be prorated (rounded up to the nearest
whole Performance Share) based on the number of days that the Employee remained
in the continuous employ of the Company or one of its Subsidiaries from
_____________ through the date of the Employee’s termination pursuant to such
Disability. The Employee shall forfeit the remaining Performance Shares. Payment
date for these shares shall not be later than March 15 of the year following
termination.

 

(g)

               Death. Upon the termination of the Employee from the employ of
the Company or its Subsidiaries on account of the Employee’s death prior to the
completion of the Performance Period, the target Performance Shares will be
prorated based on the current accounting accrual rate at the time of the

 

 

-5-



Employee’s death, and Common Shares (based on such prorated Performance Shares)
shall be issued following completion of the Performance Period upon approval by
the Committee. The Performance Shares shall be prorated (rounded up to the
nearest whole Performance Share) based on the number of days that the Employee
remained in the continuous employ of the Company or one of its Subsidiaries from
______________ until the date of such death. The Employee shall forfeit the
remaining Performance Shares. Payment date for these shares shall not be later
than March 15 of the year following termination.

6.

               Change in Control. Notwithstanding anything to the contrary in
this Agreement or in Section 13 of the Plan, in the event of a Change in Control
of the Company prior to the completion of the Performance Period, the following
provisions shall apply to the Employee’s Performance Shares:

 

(a)

               Continued Employment. Upon a Change in Control of the Company
wherein the Employee remains employed thereafter by the Company or its
Subsidiaries (or their respective successors or entities that continue in
business), the Performance Shares will be prorated at target, and Common Shares
(based on such prorated Performance Shares) shall be issued on the date of the
Change in Control (the “Change in Control Date”) to facilitate participation and
treatment in such transaction. The Performance Shares shall be prorated (rounded
up to the nearest whole Performance Share) based on the number of days that the
Employee remained in the continuous employ of the Company or one of its
Subsidiaries from ______________ through the Change in Control Date. Except as
set forth in Section 6(b)(ii) below, the Employee shall forfeit the remaining
target Performance Shares (the “Remaining Performance Shares”).

 

(b)

               Termination of Employment Without Cause.

 

(i)

               On Change in Control Date. Upon a Change in Control of the
Company wherein the Employee is terminated from the employ of the Company or its
Subsidiaries without Cause on the Change in Control Date, the Performance Shares
will vest and become non-forfeitable and Common Shares shall be issued on the
Change in Control Date to the Employee to facilitate participation and treatment
in such transaction.

 

(ii)

               Within Two Years. In the event the Employee is terminated from
the employ of the Company or its Subsidiaries (or their respective successors or
entities that continue in business) without Cause within two (2) years from the
Change in Control Date, the Remaining Performance Shares (or their equivalency
as determined under the Change in Control transaction) shall be reinstated and
Common Shares (based on such Remaining Performance Shares) shall be issued or
their equivalent paid, as applicable, to the Employee.

 

-6-



 

(c)

               Termination of Employment With Cause Following the Change in
Control Date. In the event the Employee is terminated from the employ of the
Company or its Subsidiaries (or their respective successors or entities that
continue in business) with Cause at any time following a Change in Control, the
Employee shall forfeit the Remaining Performance Shares.

 

7.

               Assignability. The Performance Shares, including any interest
therein, shall not be transferable or assignable, except as permitted in
accordance with Section 11 of the Plan.

8.

               Securities Laws Requirements. This grant has not been registered
under the Securities Act of 1933, as amended, or any applicable state securities
laws and no transfer or assignment of this grant may be made in the absence of
an effective registration statement under such laws or the availability of an
exemption from the registration provisions thereof in respect of such transfer
or assignment.

9.

               Detrimental Activity. Notwithstanding anything in this Agreement
or the Plan to the contrary, if the Employee, either during employment by the
Company or a Subsidiary or within six (6) months after termination of such
employment, shall engage in any Detrimental Activity, and the Board shall so
find, forthwith upon notice of such finding, the Employee shall:

 

(a)

               return to the Company, in exchange for payment by the Company of
any amount actually paid therefore by the Employee, all Common Shares that the
Employee has not disposed of that were issued pursuant to this Agreement within
a period of one (1) year prior to the date of the commencement of such
Detrimental Activity, and

 

(b)

               with respect to any Common Shares so acquired that the Employee
has disposed of, pay to the Company in cash the difference between:

 

(i)

               any amount actually paid therefore by the Employee pursuant to
this Agreement, and

 

(ii)

               the Market Value Per Share of the Common Shares on the date of
such acquisition.

To the extent that such amounts are not paid to the Company, the Company may set
off the amounts so payable to it against any amounts that may be owing from time
to time by the Company or a Subsidiary to the Employee, whether as wages,
deferred compensation or vacation pay or in the form of any other benefit or for
any other reason. The Company shall not enforce remedies upon occurrence of a
Detrimental Activity against Employee in excess of or beyond restrictions or
limitations under applicable law.

10.

               Withholding Taxes. To the extent that the Company is required to
withhold federal, state, local or foreign taxes in connection with any payment
made or benefit realized by the Employee or other person under this Agreement,
and the amounts available to the Company for such withholding are insufficient,
it will be a condition to the receipt of such payment or the realization of such
benefit that the Employee or such other person make arrangements satisfactory to
the Company for payment of the balance of such taxes required to be withheld,
which arrangements (in the discretion of the Board) may include relinquishment
of a portion of such benefit.

 

-7-



11.

               No Right to Employment. The Plan and this Agreement will not
confer upon the Employee any right with respect to the continuance of employment
or other service with the Company or any Subsidiary and will not interfere in
any way with any right that the Company or any Subsidiary would otherwise have
to terminate any employment or other service of the Employee at any time. For
purposes of this Agreement, the continuous employ of the Employee with the
Company or a Subsidiary shall not be deemed interrupted, and the Employee shall
not be deemed to have ceased to be an employee of the Company or any Subsidiary
by reason of (a) the transfer of his or her employment among the Company and its
Subsidiaries or (b) an approved leave of absence.

12.

               Relation to Other Benefits. Any economic or other benefit to the
Employee under this Agreement or the Plan will not be taken into account in
determining any benefits to which the Employee may be entitled under any
profit-sharing, retirement or other benefit or compensation plan maintained by
the Company or a Subsidiary and will not affect the amount of any life insurance
coverage available to any beneficiary under any life insurance plan covering
employees of the Company or a Subsidiary.

13.

               Intergrated Agreement. This Agreement shall consist of its terms
and those terms of the Plan which are relevant to this Agreement and both shall
be read together.

14.

               Weekends, Holidays. If the last or appointed day for the taking
of any action required or the expiration of any right granted herein shall be a
Sunday, or a Saturday or shall be a legal holiday or a day on which banking
institutions in Tulsa, Oklahoma, are authorized or required by law to remain
closed, then such action may be taken or right may be exercised on the next
succeeding day which is not a Sunday, a Saturday or a legal holiday and not a
day on which banking institutions in Tulsa, Oklahoma, are authorized or required
by law to remain closed.

15.

               Amendments. Any amendment to the Plan will be deemed to be an
amendment to this Agreement to the extent that the amendment is applicable
hereto; provided, however, that no amendment will adversely affect the rights of
the Employee under this Agreement without the Employee’s consent.

16.

               Severability. In the event that one or more of the provisions of
this Agreement is invalidated for any reason by a court of competent
jurisdiction, any provision so invalidated will be deemed to be separable from
the other provisions hereof, and the remaining provisions hereof will continue
to be valid and fully enforceable.

17.

               Compliance with Section 409A of the Code . This Agreement is
intended to comply with Section 409A of the Code and the grant hereunder and the
terms of this Agreement shall be administered in a manner that is intended to
comply with Section 409A of the Code and shall be construed and interpreted in
accordance with such intent. To the extent that the grant is subject to Section
409A of the Code, it shall be granted and issued in a manner that will comply
with Section 409A of the Code, including any Guidance. Any provision of this
Agreement that would cause the grant or issuance to fail to satisfy Section 409A
of the Code shall have no force and effect until amended to comply with Code
Section 409A (which amendment may be retroactive to the extent permitted by the
Guidance).

 

-8-





18.

               Compliance with Law. Notwithstanding any other provision of this
Agreement, the Company will not be obligated to issue any Common Shares in
payment of any vested Performance Shares pursuant to this Agreement if the
issuance thereof would result in a violation of any laws. The Company will make
reasonable efforts to comply with all applicable federal and state securities
laws.

19.

               Governing Law. This Agreement shall be governed by and construed
in accordance with the laws of the State of Delaware.

IN WITNESS WHEREOF, the parties hereto have executed this Agreement effective as
of the day and year above written.

 

 

DOLLAR THRIFTY AUTOMOTIVE GROUP, INC.

Attest:

 

 

By: _________________________________

______________________________
Stephen W. Ray, Secretary

Gary L. Paxton
President and Chief Executive Officer

 

 

 

_________________________________
«Name», Employee

 

 

-9-



ATTACHMENT A

TSR Scale

 

Threshold

 

Target

 

Maximum

 

 

 

 

 

 

Percentile

___th

___th

___th

___th

___th

Common Shares Earned
(% of Target)

___%

___%

___%

____%

____%

Non-Airport Revenue Growth Scale

 

Threshold

 

 

Target

 

Maximum

Revenue Growth %

____% BP

___% BP

___% BP

___% BP

___% BP

 

Revenue Growth $

$____

$_____

$_______

$____

$______

Common Shares Earned
(% of Target)

___%

____%

____%

_____%

____%

Market Share Maintenance Scale

 

Threshold

 

Target

 

Maximum

 

 

 

 

 

 

Annual Growth

____%

_____%

____%

____%

____%

Percentile

___th

____th

____th

____th

____th

Common Shares Earned
(% of Target)

___%

____%

____%

____%

____%

CDI Scale

 

Threshold

 

Target

 

Maximum

 

 

 

 

 

 

Months with CDI rating of ____ or less

 

____

 

____

 

____

 

____

 

____

Common Shares Earned
(% of Target)

___%

____%

____%

____%

___%

CRI Scale

 

Threshold

 

Target

 

Maximum

 

 

 

 

 

 

CRI%

____%

_____%

____%

_____%

____%

Common Shares Earned

(% of Target)

____%

____%

_____%

____%

____%

 

 

 

-10-



 

ATTACHMENT A

Example 1:

 

 

 

Result

 

 

 

 

TSR

DTG return at end of ____

_____%

 

 

Russell 2000 Companies

 

 

 

___th Percentile

____%

 

 

___th Percentile

____%

 

 

___th Percentile

____%

____% payout

 

 

 

 

Non-Airport Revenue Growth

 

 

Revenue growth at the end of ____

 

 

$______

 

 

___% payout

 

 

 

 

Market Share

Market Share for year ____

____%

 

 

Market Share for year ____

____%

____% payout

 

 

 

 

CDI

Months with CDI of ____ or less

____

____% payout

 

 

 

 

CRI

CRI% for ____

____%

 

 

CRI% for ____

____%

____% payout

 

 

 

 

Total Payout

 

 

_____% payout

Example 2:

 

 

 

Result

 

 

 

 

TSR

DTG return at end of ____

____%

 

 

Russell 2000 Companies

 

 

 

___th Percentile

____%

 

 

___th Percentile

____%

 

 

___th Percentile

____%

___% payout

 

 

 

 

Non-Airport Revenue Growth

 

 

Revenue growth at the end of ____

 

 

$_____

 

 

___% payout

 

 

 

 

Market Share

Market Share for year ____

_____%

 

 

Market Share for year ____

_____%

____% payout

 

 

 

 

CDI

Months with CDI of ____ or less

____

____% payout

 

 

 

 

CRI

CRI% for _____

____%

 

 

CRI% for _____

____%

___% payout

 

 

 

 

Total Payout

Due to TSR results (See Section 3(b))

 

___% payout

 

 

-11-

 

 

 